 WYLE LABORATORIES233Wyle LaboratoriesandInternational Association ofMachinists and AerospaceWorkers,AFL-CIO.Case 5-CA-5398January 12, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn September 11, 1972, Administrative Law JudgeThomas F. Maher issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and Respon-dent filed an answering brief, cross-exceptions, and abrief in support of cross-exceptions.IPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,'findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.We agree with the Administrative Law Judge thatthe record does not support the allegation in thecomplaint that Respondent terminated Galbreath,Artrip, Hartsock, and Moore in violation of Section8(a)(3)and (1) of the Act. In urging that thedischarges herein were motivated by union activityrather than poor performance, the General Counselrelies on several factors including,inter alia,(a) thefailure of Respondent to counsel Galbreath duringthe 2-month period between his transfer from the jetnoise project and his discharge; (b) the abruptness ofthe discharges; (c) Respondent's unwillingness toallowGalbreath to attend the Christmas party theday following his discharge; (d) the fact that NASAnever complained of Hartsock's or Moore's perform-ance and they were in no way a threat to the NASAcontract; and (e) his conclusion that Artrip's poorperformance was due to his being overworked asevidenced by the fact that he was replaced by twoemployees.We agree with the General Counsel, as did theAdministrative Law Judge, that the abruptness of thedischarges so closely following the initiation oforganizational efforts creates suspicion that thedischarges were motivated by those efforts ratherthan solely by legitimate business considerations.iThe AdministrativeLaw Judge precluded Respondent (not the GeneralCounsel,as inadvertently stated in his Decision)from introducing evidencethat Artripwas a supervisor In so doing,the Administrative Law Judgerelied onTalladega Cotton Factory,Inc., 106 NLRB295, wherein we foundthat thedischargeof a supervisor could,under certain circumstances,constitute a violationof the ActHowever, on the basis of the record as a whole, weare unable to conclude that the General Counsel hassustained the burden of proving anything beyondmere suspicion.The record contains a preponderance of convinc-ing evidence that Respondent's conduct was motivat-ed solely by its concern that continued poorperformance would result in reduced fees under itspresent NASA contract, refusal of NASA to renewthecontract,and refusal of NASA to awardRespondent larger projects in the future. In thisregard,we find that the credited and undisputedtestimony of NASA officials, ostensibly disinterestedin the outcome of this proceeding, provides amplesupport for the conclusion that the problem was assevere and immediate as Respondent contends. Andalthough Respondent did not counsel some of thedischargees just prior to their discharge, we note thateach had been counseled about his poor performanceat various times, several had been transferred in thehopes that their performance would improve, theirperformance had been observed by supervisorsfollowing their transfer, and Respondent had seen noimprovement in their performance at a time when itresolved to upgrade its overall level of companyperformance.With respect to the relationship of Moore andHartsock to the NASA contract, we cannot agreethat their poor performance did not pose any threatto the contract. In view of the fact that theoverwhelming percentage of Respondent's work isperformed for NASA, any shortcoming or inabilitytoperform reflects adversely on Respondent andjeopardizes present and future NASA contracts. Themere fact that NASA complaints did not refer toMoore or Hartsock by name does not detract fromthe fact that their poor performance would indeedcontribute to NASA's evaluation of Respondent'sability to perform.Nor are we willing to draw any inference ofillegality in this case from Respondent's unwilling-ness to have Galbreath attend the Christmas party.Such a requestis at leastas likely to be the result ofRespondent's desire to avoid friction at a socialaffairwhich could result from including a disgrun-tled former employee as well as from any desire ofRespondent to attempt to prevent further organiza-tional efforts by Galbreath.With respect to Artrip's being replaced by twoemployees, we do not believe that this sustains theGeneralCounsel's contention that Artrip's workWe do not agree thatTalladega Cottonrenders the supervisory issueirrelevant to an 8(aX3) allegation. However, since resolutionof Artrip'sstatus is unnecessary in view of the ultimate disposition of the case, we findthat the Administrative Law Judge's error in precluding the introduction ofevidence of such status was not prejudicial.201NLRB No. 31 234DECISIONSOF NATIONALLABOR RELATIONS BOARDerrors were attributable to the department's under-staffing and thus his being overworked. The testimo-ny of one of the replacements indicates that theworkload in Artnp's former department has substan-tially increased since his departure, which wouldexplain the present use of two employees in Artrip'sformer position.Moreover, with the removal ofArtrip, Respondent has been advised by NASA thattheperformance in the department has vastlyimproved.Thus, on the basis of the entire record herein,including the absence of any convincing evidencethat Respondent was aware of the dischargees' unionactivities, and the absence of any evidence of unionanimus, we must conclude that Respondent's con-duct occurred when it did solely because of soundbusiness considerations and not because of anyunlawful motivation. Accordingly, we shall dismissthe complaint in its entirety.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.2 It is true as the General Counsel contends that the Administrative LawJudge improperly restricted the General Counsel's right to establish certainevidence with respect to wage increases granted to employees Artrip andHartsock,and certain other evidence to show why Artrip could not performhis job properly.Under the circumstances of this case,however,we do notfind that these erroneous rulings of the Administrative Law Judge constituteprejudicialerrorAssumingarguendothat the General Counsel hadestablished the facts it now urges,for the reasons set forth above we are notpersuaded that such facts would negate Respondent'sdefense that thedischarges were for sound business considerations.DECISIONSTATEMENT OF THE CASETHOMAS F.MAHER, Administrative Law Judge: Upon acharge filed on December27, 1971,by InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,againstWyle Laboratories,Respondent herein,the Regional Director for Region 5 of the National LaborRelationsBoard,herein called the Board,issuedaComplaint on behalf of the General Counsel of the Boardon March 13, 1972 alleging violations of Section 8(aX3)and (1) of the National Labor Relations Act, as amended(29 U.S.C., Sec.151et seq.),herein called the Act. In itsduly filed answer Respondent, while admitting certainallegations of the complaint,denied the commission of anyunfair labor practice.1Following the receipt of the transcript of the trial of this matterRespondent filedwithme a Motion toCorrectRecord.Upon anexamination of Respondent's submission and the portions of the recordPursuant to a notice a trial was held before me inNewport News,Virginia,at which all parties were present,represented and afforded a full opportunity to be heard,present oral argument and file briefs. Briefs were filed withme by General Counsel and Respondent on August 18,1972.Upon consideration of the entire record,'including thebriefs filed withme, andspecifically upon my observationof each witness appearingbeforeme,2 I make thefollowing:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE NATURE OF RESPONDENT'S BUSINESSWyle Laboratories,Respondent herein,isa Californiacorporation with facilities located in California,Alabama,and in Hampton,Virginia,the only one involved in thisproceeding.At this facility Respondent is engaged inscientific research and the repair and modification ofscientific equipment and instruments.In the course and conduct of its business operations atthe Hampton facility Respondent received during the past12months in excess of$2 million for services performedforNationalAeronautics and SpaceAdministration,herein referred to as NASA,an agency of the United StatesGovernment,and it purchased and received goods andmaterials valued in excess of $50,000 from points locatedoutside the Commonwealth of Virginia.Upon the foregoing admitted facts I conclude and findRespondent to be an employer within the meaning ofSection2(6) of the Act.Respondent was frequently referred to in the record as aservice-oriented and not a product-oriented operation.Thus it contracts on a cost plus basis to perform a varietyof engineering tasks, mostly electronic and mechanical innature.Its principal customer,as noted above, is NASA atthe nearby LangleyResearchCenter, Langley Air ForceBase,and this comprises 99 percent of all servicesperformed by Respondent at its facility.Respondent's servicestoNASA,performed both at itsown laboratories,referred to in the record as "in-house,"and at Langley is based upon a federal contract, the fee forservices performed being dependent primarily upon thelevel of performance.Thusthe customer determines thelevel of performance by a system of technical monitoringconducted by government employed monitors whoseduties it is to assess the degree of satisfactory performance,make the necessary reports to their superiors who, whenthe occasion demands, make the required followup withRespondent and also provide materialsto NASAofficialsfor fee determination and for the awarding of futurecontracts.Periodic evaluation of performance is made on aquarterly basis.Respondent's contract with NASA, a cost plus, nonper-sonal service contract, was to expire in March 1972,subjectto renegotiation at that time for anotheryear. Incidentsreferred to, and in the absence of opposition thereto,Respondent'smotionis granted and the record is corrected to the extent required2Bishop and Mako,Inc, 159 NLRB 1159,1161 WYLE LABORATORIES235involved in this proceeding occurred during the thirdquarter,ending December 31, 1971, and extended into thefourth quarter.Areasparticularly involved here were JetNoise ResearchLaboratory,Receiving and Inspection, theThermal CalibrationLaboratory,and the communicationssystem between Respondent's facility and the LangleyCenter,where there was a constant flow of paper work,equipment and personnel.3II.THE LABORORGANIZATION INVOLVEDIt is admitted and I accordingly conclude and find thatInternationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.FactsFrom December2 to 9,1971, between 40 and 60 ofRespondent's approximately 150 employees signed author-ization cards for the Union at the behest of employeesWilliamE.Galbreath,Thomas Hartsock,RobertC.Moore, and Charles Easton and ofFred J. Artrip, whoseemployee status is in issue,it being claimed by Respondentthat he is a supervisor.4On December 9, Galbreath,Artrip,Hartsock,and Moore were terminated for what Respon-dent claims to have been stated cause in each case. Eastonisstillemployed.Because the claim of Respondentrespecting each of these discharged individuals conflictswith thediscriminatoryreasons alleged in the complaint anassessment of the circumstances surrounding the termina-tion of each is in order.1.WilliamE.GalbreathWilliam E. Galbreath was hired by Respondent as asenior technician on June 16,1971, following his responseto a newspaper advertisement in Los Angeles,California.Although he had a number of telephone conversations withRespondent's officials and there had been an exchange ofcorrespondence following the submission of his applicationhe did not meet with any official until he had been hiredand had reported for duty.From thetimeof his employment Galbreath's supervi-sors found fault with the manner in which he performed hisassigned duties;the bulk of this criticism stemming fromwhat was considered to be his lack of technical compe-tence.Thus Eladio Breganza,his immediate supervisor,testified that he was given the routine assignment of takingreadings on an oscilliscope and was observed to haveoperated the instrument set on AC (alternating current)rather than on DC (direct current) as normally required forlow frequency readings. This ruined the whole operation.Breganza described this as an elementary mistake not to beexpected of a technician of Galbreath's level. AdditionallyBreganza quotes an engineer,Ross Drake,associated withthe project to which Galbreath was assigned as complain-3The foregoing summary of Respondent's operation is based on thetestimony of Paul Tobin,manager of Respondent'sHampton facility.4At the trial I precluded counsel for the General Counsel from adducingevidence on the subject of Artnp's supervisory status, ruling that the natureing that he did not consider Galbreath qualified to do thework he was assigned to do in the project. John Wood, thehead of Respondent's instrumentation group and Bregan-za's superior, likewise testified to a complaint by Drake ofGalbreath'sabilitiesand the fact that it was suchincompetence that impelled him (Drake)to leave theCompany. While Galbreath was on the same assignmentinvolving the calibration, operation,and maintenance ofsystems for Jet Noise Research representatives of NASAforwhom the work was being performed registeredcomplaints concerning Galbreath.Thus Breganza statedthat in August or September 1971 Messrs. Maestrello andMcDaidof NASAcame to him and said they would likeGalbreath replaced because they felt he could not performthe job previously done by other technicians. These twoofficials likewise complainedtoWood whoquoted them asstrongly critical of Galbreath's performance on the JetNoise Research Program,stating that they did not considerhim capable of performing the work.OtherNASAofficialswith whom Breganza and Wood came in contact wereequally critical of Galbreath.Thus on an occasion whendiscussion was being held as to the future staffing of anaircraftnoise reduction laboratoryMessrs.DominicMaglieri and Harvey Hubbard stated that Respondentcould not hope to get that assignment if it was to be staffedby incompetents such as those who had been used in theJet Noise Project, referring to Galbreath.In answer to thecomplaint from NASA Breganza and Wood assured themthattheywould rectify the situation and, after consultingwithManager Tobin, replaced Galbreath with anothertechnician-Osinski-and returned Galbreath to work inthe laboratory. No complaints have been received concern-ing Osinski's performance.In further support of its testimony respecting Galbreath'sshortcomingsRespondent introduced into the recorddocumentary evidence underliningNASA's view of thesituation.Thus in an October 18 memorandum fromHarlan Holmes,a NASA monitor, to his superior, W. B.Jones, a copy of which was supplied Respondent at thetime, it was stated, in part:Personnelassigned in the support of Jet NoiseResearch (Bldg. 1221)were not consideredadequate bythe investigator.Discussions with E.Breganza and J.Wood of Wyle indicate they are attempting to rectifythis situation.sssIt is felt that the recent loss, by the contractor, ofseveral experienced personnel in the acoustics area andtheir replacement with relatively inexperienced peoplehas lessened the confidence of many investigators inthe ability of the contractor to participate in a largescale field operation.Thereafter,on January 14, 1972, in a memo from Holmesto Jones, it was stated,in part:LucioMaestrello reports enthusiastically on the initia-of the alleged discrimination against him did not require a resolution of thisissue and citingTalladega Cotton Factory,Inc., 106 NLRB 295In any event my disposition of the allegation respecting Artrip makesfurther consideration of his status unnecessary. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDtive and competence exhibited by Messers.Elio andOsinski in support of the Jet Noise Program.It is felt that this quarter has shown much improve-ment,particularly in the documentation of workorders.Called as a witness by Respondent William B. Jones,assistant head of the Instrument Research Division ofNASA'sLangley installation,confirmed the nature of thecomplaints reported to him by Holmes and identified thesubject individual as Galbreath. Jones confirmed the factthatRespondent's officials, as they had testified, hadfrequentlybeen urgtorectify the poorperformance inthe JetNoise section and thatupon Tobin's assignment ofOsinski,Galbreath's successor,to that work at NASA'srequest, the situation vastly improved.Itwas because of the constant criticism of its Jet NoiseResearch operations and the prospects of a reduced feeand possible loss of the NASA contract that Tobin, in earlyDecember, requested and on December 7 received Supervi-sor Breganza's detailed report of Galbreath's work historyand his recommendation that Galbreath be terminated.Nowhere does it appear, however, that Galbreath had everbeen appraised of the gravity of the situation, and exceptfor the quarterly interview and review carried out with allemployees in connection with the implementation of theNASA contract it does not appear that anyone had aserious conference with Galbreath concerning his technicalincompetence,albeiteveryone with whom he was con-cerned in either a supervisory or a reviewing capacity hadindulged in considerable discussion and exchange ofcorrespondence on the subject.On December 9, 1971, Galbreath was terminated bySupervisor Wood, the reason given being nonperformanceof duties, referring specifically to his work in the Jet NoiseProgram.2.Fred J. ArtripFred J. Artnp was hired as an assistant buyer inSeptember 1969. Respondent's operations group manager,Benjamin E. Hoffman, testified without contradiction thatArtrip'shandling of the buyer's job was such that inJanuary 1971 he was replaced there and transferred toanother area where it was hoped that he would workout-the receiving and inspection division (I. & R.). Thisoperation is responsible for all shipping and receivingactivities in Respondent's facilities,including the transferofmaterials and instruments between the laboratory andLangley. All communications are channeled through thedivision and in general it is a clearing house for everythingand everyonein transit,as well as the collecting center foritems repaired and to be repaired. Such paper work andfiles as resultsfrom the duties described above are equallythe responsibility of the Division and of Artrip who was itshead.At this juncture of Artrip's employment Respondent,according to Hoffman, began to receive complaints of the1.& R. division,from Respondent'sown officials, andfrom NASA's monitors. Thus Field Service SupervisorJohn Lindsey complained to Hoffman of the poor serviceArtrip wasgiving NASAon transferring equipment on thevarious projects,particularly as it involved the handling ofthe necessary paper work such as the prompt transmittal ofwork orders for items under repair.Lindseyhimselftestified to this and also to the fact that he found thatArtrip frequentlyfailed to follow through on assignmentsgiven him.Richard Prince,a NASAofficial,testified tohaving had a conferencewith Artripconcerning his workwherein a number of discrepancies had been detected inthe handling of instrument record cards.Artripprotestedto Prince that he was overworked and neededhelp.WhenPrince reported this to Respondent'smanagement Artripwas given a helper but after 3 weeks he requested that shebe replaced because she could not handle the work to hissatisfaction.On cross-examinationArtripadmitted that inaddition to the mistakes made by others in his departmentfor which he was ultimately held responsible he also hadmade mistakes and these had been pointedout to him byNASAofficials,including Prince,as noted above.Moreo-ver,when he was shown at the trial a December7 reportdetailing his shortcomings,a memorandum from Hoffmanto Tobin, Artripconceded that at least two or three of theitems noted had been discussed withhim byRespondent'sofficials at the time he was terminated.Following Artrip's termination on December9, 1971, hisduties were assumed by Roger Back who testified that hedid the sametypeand volume of work as hadArtrip. In areport toNASA's Jones from Monitor Earl S.German, Jr.,dated January13, 1972,itwas stated,in part, as follows:Shipping and Receiving Effort:The effortin this area has greatly improved duringthe last 30days ofthis quarter. The contractor madechanges in personnel in this area and other personnelwho have taken over are doingan excellent job. Acheck withPropertyControl personnel confirms this.MistakesonR & I'shave become almost nil.Communications between contractorand PropertyControl personnel have improved greatly.NASA's official,Richard Prince,when called as a rebuttalwitness and shown this statement confirmedits accuracyand stated that the R & I situationhad "improvedconsiderably."3.ThomasHartsockThomas Hartsock was employed on March 18, 1968, andhas worked as a technician in a number of areas,includingElectrical Calibration and Thermal Conductivity. Most ofhis work was confined to Respondent's laboratory.On December 9, 1971, SupervisorJamesWalsh came toHartsock's work bench and asked him to accompany himto the office of Herbert D. Williams, Respondent's seniorcalibration engineer. There Williams told Hartsock that hisperformance was poor. After a 20- or 30-minute discussionon the subject of the poor performance record Williamsinformed Hartsock that he was being terminated.In support of its contention that Hartsock was terminat-ed because of his poor performance record testimony wasadduced from a number of officials with whom Hartsockhad worked. Thus, according to Supervisor James Walsh,as long ago as a year and a half before his termination, WYLE LABORATORIES237Hartsock, who was then working in Electrical Calibration,told him that he was bored with his work and had nointerest in it.Walsh then transferred him to ThermalConductivity in the hope that the new work wouldmotivate him. Thereafter in this new assignment he wasfound to be making numerous errors in his work. Inaddition,Hartsock took a dislike to one of the recentlyhired engineers with whom he was working, Chitness. InthisconnectionHartsock grudgingly conceded in histestimony that he had discussions with Walsh on thesubject ofgetting alongwith people in the laboratory.Later, in May or June 1971, as working began to slacken intheThermal laboratory, Hartsock was transferred toElectricalCalibration from which he had been movedpreviously.While in this new assignment he improperlyconnected an instrument and destroyed it. He was foundon one occasion shortly thereafter to have broken off athermometer in a resistor being usedon a project. And onstillanother occasion he inadvertently failed to ship outpart of an instrument scheduled for repair.Walsh spoke to Manager Tobin of Hartsock's shortcom-ings and poor attitude frequently during the year. On oneoccasion, being 6 months prior his termination, Walsh andTobin had an extended discussion concerning him. At thistime Hartsock's chances for improvement were evaluatedand it was decided to see if any improvement showed inthe near future. In early December 1971 Tobin inquired ofWilliams, and in turn of Walsh, as to Hartsock's progress.Walsh reported that the performance continued to be poorand recommended that he be terminated. Tobin concurredin the recommendation and directed that Williams termi-nate him.The foregoing is a synthesis of the credited testimony ofTobin, Williams, and James Walsh concerning Hartsock'swork record. Hartsock testified in rebuttal and deniedmuch of the testimony given as to his performance andattitude, and in certain respects admitted that some of itwas true. Thus Hartsock, in effect, admitted he had brokenequipment as claimed, had not gotten along with fellowemployees, and had, in fact, been counseled concerning hispoor attitude and performance. To the extent that suchtestimony constitutes admissions against Hartsock's inter-estsIaccept it; otherwise I do not rely upon his testimony.Iobserved him as a witness and have reviewed histestimony generally which I find to be replete with hedgingand with vague and evasive replies. Accordingly, I do notrely upon it.4.Robert C. MooreRobert C. Moore was hired as a driver on October 1,1971, and on December 9 he was terminated by hissupervisor, T. Pete Forehand, for the stated reason that helacked motivation and an ability to perform his job.Called as a witness to support Respondent's claim were anumber of its supervisors. Thus Forehand testified toMoore's inability to follow specific instructions and citedas examples Moore's failure to notify the switchboardreceptionist over the two-way radio when he was absentfrom his cab, and his practice of picking up and deliveringpackages and documents when personnel were awaitingpickup-a practice contrary to stated instructions to him.The most grevious incident, however, occurred in earlyDecember prior to his termination.Moore found itnecessary, as he himself testified, to attend to personalbusiness and, not being able to locate anyone in authorityto so inform them, took off without notice or approval.This caused unusual confusion on this occasion becausethe other cab driverwas not working onthat particularday.Field Service Supervisor Lindsey likewise testified toMoore's poor performance as a cab driver and specificallyreferred to reports that he had received to the effect thatMoore was frequently running 20 to 40 minutes late, thathe was found to be visiting at various of Respondent'strailer facilities on occasions other than when makingdeliveries and pickups, and that his cab was frequently outof radio range for unexplained reasons when he should beon active duty.Called in rebuttal to explain the complaints registeredagainst himMoore testified that the delays occurredprincipally when he was breaking in on the job, or that hemight have been on one errand when being sought out foranother one. Except that he admitted taking off withoutauthorization Moore generally denied responsibility for theshortcomings attributed to him. My analysis of Moore'stestimony,particularlyon cross-examination, andmyobservation of him as a witness,persuades me that thetestimony of Forehand and Lindsey more accuratelydescribes the poor cab service and properly assignsresponsibility for it to Moore.5.Respondent's knowledge of the unionactivityof its employeesIt is alleged that the foregoing terminations were theconsequence of the union activity of the respectiveemployees when Respondent became aware of it.Itwould,therefore,be appropriate to outline this activity and setforthallof the evidence suggestive of Respondent'sknowledge of it.Union activitybegan on December2,1971.whenemployee Galbreath sought out Jack Anderson,a repre-sentative of the Union, and discussed the possibility oforganizing Respondent's employees. Andersongave Gal-breatha supply ofpledge cards which he immediatelycirculated among the employees. Galbreath enlisted thesupportof employeesArtrip,Hartsock,Moore, and Eastonin this endeavor. As a result of 40 to 60 of Respondent's150 employees had signed the cards within the next severaldays.Galbreathtestified to procuring 16 of these aftertalking to15 or 20percent of the workforce;Artripclaimed 12, after talking to 30;Hartsock procured 5; andMoore and Easton an unstated number.At no time during the short organizing campaign wasany reference ever made by members of management tothe unionactivitythat was then going on about them. Innumerous ways it is claimed, however,that this informa-tioncame to Respondent'sattention.ThusemployeeHartsock testified that a number of employees had lefttheir pledge cards on their work benches. He also testifiedthat at an earlier hearing before the Virginia EmploymentCommission he had stated that only one employee openlysolicited signatures and he(Easton)was not fired. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDArtriptestified that several employees came to himseeking cards and he referred them to Galbreath, thussuggesting that it was generally known among theemployees that they were being organized. Artrip likewisetestified that he was sure that no one observed him as hesigned up employees.Artnpfurther testified that employees were seen to haveleft their cards on their work benches.He did not think thiswise and spoke to the people about it.He further testifiedthat the supervisors,generally,were in the habit of movingabout theseveralworkareasduring the day.Employee Moore testified that he did not know whetheror not supervisors observed his activities for the simplereason that he did not know who the supervisors were.Galbreath credibly testifiedto a conversation he had onDecember 2 with Glenn Coulson,supervisor of Respon-dent's Electro-MechanicalLaboratory.His account of hisconversation with Coulson follows:Iwent intoMr. Coulson's lab; and I was in the processof a break and I was contacting some people as far asunion activity was concerned. As I went to Mr.Coulson's lab, his lab has got a double door and thedouble doorsswing open because there's some biggerequipment that goes in and he needs a double door andas soon as you come inside,Mr. Coulson's office, hisdesk is right there. I talked to Glenn Coulson, I says,"Glenn,what do you think about a union aroundhere?"Glenn's response was, Your Honor, "Hell, yes."And I askedGlenn, "Have you ever been a member ofa union?" And Glenn's response was, "Yes." And Iasked where at.Glenn's response to me was that he wasamember of a union at Arnold Engineering atTullahoma, Tennessee, that's where he had workedbefore he came to Wyle Labs.Coulsonwas not called as a witness and each ofRespondent'switnesses called to testify at the trialspecifically denied any knowledge of union activity at thefacilityand further denied that the termination onDecember 9 bore any connection with the union member-ship or activity of any of the four men terminated.B.Analysis and ConclusionsImplicit in any finding that an employer discriminatedagainst any one or more of his employees for their unionmembership or activities is the obvious fact that he knew oftheir union membership or activity. This is the soleissue inthis case.Iam quite aware of the suspicious chronology in thetermination of these four employees; that theybegan theirunion solicitation on Thursday, that on the followingTuesday representatives of management submitted unfa-vorable recommendations concerning them, and that 2days later they were fired. Be all of this as it may, however,thereare strong reasons,considered individually, tosupport the termination of any one or more of theindividuals concerned. This I have detailed above as I finditupon credible evidence, including admissions by theemployees themselves.Nonetheless,however,Icannotsubstitutemy suspicions,however lively they may be, forsolid evidence or for a reasonable inference that the provenreasons of poor performance,in each case,was notthereason for each discharge.Indeed I can just asreadilysuspect that the individuals involved,learning of theirprecarious tenure,sought a union only to protect them-selves, as I can suspect that the employer discharged themonly because they sought out the Union.Ishall inferneither.Instead I shall review the evidence at hand todetermine if employer knowledge can reasonably beinferred.Catalogued above are the several instances of possibleknowledge(supra).I refer first to Galbreath's uncontradict-ed testimony that he mentioned the union campaign toSupervisor Coulson.This is the only direct evidence ofpossible knowledge. Solicitation was guarded, when ob-served by the organizing employees to have left theirpledge cards on their work benches employees werecautioned to keep them out of sight,some supervisors werelocated where they could survey their shops, all supervisorswere known to circulate about the work places.I am not soimpressed by any of this as to infer that Respondent knewof the activity carried on by Galbreath, Artrip, Hartsock,and Moore-and Easton.Finallythere is the Board'sso-called"small plant"doctrine by which company knowledge may be inferredfrom the smallness of the work force.5Respondent's operation at Hampton employed a total ofapproximately 150. Clearly this is not a small work forceand it does not, either in and of itself or coupled with otherfacts or factors,provide a basis upon which it can bereasonably inferred that Respondent's management knewof the union activity of Galbreath, Artrip, Hartsock, orMoore,and acted upon it.6Allthatremains, therefore, in the assessment ofRespondent'sknowledge of its terminated employees'union activities isGalbreath's question to SupervisorCoulson,"What do you think about a union around here?"And Coulson's reply, "Hell, yes"; plus an avowal of hisown previous union membership. Fully cognizant ofCoulson's undenied membership in Respondent'smanage-ment I am not so disposed to use this brief exchange,containing as it doesCoulson's implicitapproval of theorganizing campaign,as the sole determinate of Respon-dent's otherwise denied knowledge of the unionactivity ofany one of the four men involved.5Wiese Plow WeldingCo, Inc,123 NLRB 6166Borden CabinetCorp,131 NLRB 890 896 WYLE LABORATORIESIn such a state of the record as I have considered itabove,and fully conscious of the most peculiar coinci-dence surrounding the discharge of the four individualsinvolved,Ihave no alternative but to conclude that eachwas dismissed for the cause stated and established on therecord and not for reasons proscribedby the Act. II In the event no exceptions are filed asprovided by Sec 102 46 of theRules and Regulations of theNational LaborRelations Board,the findings,conclusions,and this recommended Order shall,as provided in Sec 102.48239accordingly recommend that there be issued the follow-ing: 7ORDERThe complaint in this matter is dismissed in its entirety.of the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions,and order,and all objections thereto shall be deemedwaived for all purposes.